NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                           July 7, 2015

      Hon. Michael T. Morgan                       Mr. Alan Molnoskey
      Freeman Mills, PC                            2011 St. Matthew St.
      400 W. Illinois, Ste. 120                    Gonzales, TX 78629
      Midland, TX 79701
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00027-CV
      Tr.Ct.No. 25,543
      Style:    Alan Molnoskey v. XOG Operating, LLC


             Appellant’s motion for extension of time to file motion for rehearing en banc was
      this day GRANTED by this Court. The time has been extended to Wednesday, July 22,
      2015.



                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch